USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 1 of 11
                                                 Service of Process
                                                 Transmittal
                                                                          04/08/2019
                                                                          CT Log Number 535247916
   TO:     Kathy Smith
           Arcelormittal USA LLC
           1 South Dearborn, 19th Floor
           Chicago, IL 60603

   RE:     Process Served in Indiana

   FOR:    Arcelormittal Burns Harbor LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                 MILORAD TRIFUNOVIC, Pltf. vs. Arcelormittal Burns Harbor LLC, Dft.
   DOCUMENT(S) SERVED:              Letter, Summons, Complaint, Attachments
   COURT/AGENCY:                    Porter County Circuit Court, IN
                                    Case # NONE
   NATURE OF ACTION:                Personal Injury - Failure to Maintain Premises in a Safe Condition - On or about
                                    04/10/2017
   ON WHOM PROCESS WAS SERVED:      C T Corporation System, Indianapolis, IN
   DATE AND HOUR OF SERVICE:        By Certified Mail on 04/08/2019 postmarked on 04/04/2019
   JURISDICTION SERVED :            Indiana
   APPEARANCE OR ANSWER DUE:        Within 20 days commencing the day after this summons and complaint
   ATTORNEY(S) / SENDER(S):         Michael J. Jasaitis
                                    Austgen Kuiper Jasaitis P.C.
                                    130 North Main Street
                                    Crown Point, IN 46307
                                    219-663-5600
   ACTION ITEMS:                    CT has retained the current log, Retain Date: 04/08/2019, Expected Purge Date:
                                    04/13/2019

                                    Image SOP

                                    Email Notification, Kathy Smith Kathy.Smith@arcelormittal.com

                                    Email Notification, Angie Gomez Angie.Gomez@arcelormittal.com
                                    Email Notification, Krista Wilhelm krista.wilhelm@arcelormittal.com

   SIGNED:                          C T Corporation System
   ADDRESS:                         150 West Market Street
                                    Suite 800
                                    Indianapolis, IN 46204
   TELEPHONE:                       312-345-4336




                                                                          Page 1 of 1 / FA
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
                                   UtHIINtU IVmiL
                                                                       Hasler           FIRST-CLASS MAIL

                                                                       04/04/2019
    USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed
Austgen Kuiper I asm                               r
                                                               05/03/19USIROSTAGE   $006,952
                                                                         page 2 of 11

                                                                                          ZIP 46307
    130 North Main Street                                                               Oil El1675076
    Crown Point, IN 46307    7Q16 EE^D aDDa SSdE tttS




                                     ARCELORMITTAL BURNS HARBOR LLC
                                     c/o: Registered Agent
                                     CT CORPORATION SYSTEM
                                     150 West Market Street, Suite 800
                                     Indianapolis, IN 46204



                            4S204--Sai400
USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 3 of 11

 STATE OF INDIANA                        )               IN THE CIRCUIT/SUPERIOR COURT
                                         ) SS:
COUNTY OF PORTER                         )


MILORAD TRIFUNOVIC                                       )
     Plaintiff,                                          )
vs.                                                      )         CAUSE NO.:
ARCELORMITTAL BURNS HARBOR LLC                           )
     Defendant.                                          )

                         APPEARANCE BY ATTORNEY IN CIVIL CASE

PartyClassiflcation:    Initiating/X/ Responding / /         Intervening//

 1.    The undersigned attorney and all attorneys listed on this form now appear in this case for the
       following party members(s):

               PLAINTIFF; MILORAD TRIFUNOVIC

2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
       information as required by Trial Rules 3.1 and 77(B) is a follows:

       Name:            Michael J. Jasaitis                        Atty. No.: 22408-64
       Address:         Austgen Kuiper Jasaitis P.C.               Phone: (219) 663-5600
                        130 North Main Street                      Fax: (219)662-3519
                        Crown Point, IN 46307


3.     There are other party members: Yes / /            No / x/

4.     Iffirst initiating party filing this case, the Clerk is requested to assign this case the following
       Case Type under Administrative Rule 8(b)(3):

5.     I will accept service by FAX at the above noted number: Yes / x /           No / /

6.     This case involves support issues:       Yes / /        No / x /
       (Ifyes, supply social security numbers for allfamily members on continuation page.)

7.     There are related cases: Yes / /          No / X /
       (If yes, list on continuation page.)

8.     This form has been served on all other parties. Certificate of Service is attached:
       Yes / x/               No / /

9.     Additional information required by local rule:
                                                                   /s/ Michael J. Jasaitis
                                                                           Michael J. Jasaitis
USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 4 of 11

      APPEARANCE FORMAT - CONTINUATION PAGE (Civil Case for Use by Attorney)

 Cause Number:

 First Listed Party Member:      MTLQRAD TRIFUNOVIC

 Continuation of Item 2 (Attorney information for party member, as applicable):

        Name:    Rvan A. Deutmever            Atty. Number: 31945»64
        Address: AUSTGEN KUIPER JASAITIS P.C. Phone: (219) 663-5600
                 130 North Main Street        FAX:     (219) 662-3519
                 Crown Point. IN 46307       Computer Address: rdeutmever@austgenlaw.com

        Name:                                            Atty. Number: ___
        Address:                                         Phone:_________
                                                         FAX: _________
                                                         Computer Address:

Continuation of Item 3 (Other party members not represented by this Attorney)




Continuation of Item 6 (Social Security numbers of all family members in cases involving support):

        Name:                                    SSN
        Name:                                    SSN
        Name:                                    SSN

Continuation of Item 7 (Caption and case number of related cases):

        Caption:                                         Cause Number:
        Caption:                                         Cause Number:
        Caption:                                         Cause Number:
USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 5 of 11


STATE OF INDIANA                             )        IN THE PORTER CIRCUIT / SUPERIOR COURT
                                             ) SS:
COUNTY OF PORTER                             )

MILORAD TRIFUNOVIC,                                   )
      Plaintiff,                                      )
                                                      )
V.                                                    )        Cause No.
ARCELORMITTAL BURNS HARBOR LLC,                       )
      Defendant.                                      )

                                                               SUMMONS
THE STATE OF INDIANA TO THE DEFENDANT:                         ARCELORMITTAL BURNS HARBOR LLC
                                                               c/o: Registered Agent
                                                               CT CORPORATION SYSTEM
                                                               150 West Market Street, Suite 800
                                                               Indianapolis, IN 46204

         You have been sued by the person(s) identified as “Plaintiff’ in the Court stated above.

          The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS. It
also states the demand which the Plaintiff has made against you.

         You must either personally or by your attorney file your written answer to the COMPLAINT with the Clerk
within twenty (20) days commencing the day after this SUMMONS and the COMPLAINT were personally served
upon you or your agent or left for you by the Sheriff or other process server.

          In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail
(not certified) a copy of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and
COMPLAINT were previously left for you. You should not consider the date on which you receive the mailed
SUMMONS as the commencement date for the lime period allowed for your answer. Rather, the time period
allowed for your written answer commences on the date when the SUMMONS and COMPLAINT were first
personally served upon you or your agent or left for you by the Sheriff or other process server.

        However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you
have twenty-three (23) days from the date of receipt to file your written answer with the Clerk.

         If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be
entered against you for what the Plaintiff has demanded.

         If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be
required to assert such claim in writing together with your written answer.

         The following manner of service is hereby designated: CERTIFIED MAIL

                                                      Date:_____________
Attorneys for Plaintiff:                              JESSICA A. BAILEY
Michael J. Jasaitis; 22408-64
Ryan A. Deutmeyer; 31945-64                           CLERK OF THE PORTER CIRCUIT & SUPERIOR COURTS
AUSTGEN KUIPER JASAITIS P.C.
130 North Main Street
Crown Point, Indiana 46307
Tel. No.: (219) 663-5600                              By:
                                                               Deputy Clerk
USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 6 of 11




                                   CLERK’S CERTIFICATE OF MAILING

         I hereby certify that on the            day of_______________        , 2019,1 mailed a copy of this
SUMMONS and a copy of the COMPLAINT to the Defendant,_______
mail, requesting a return receipt, at the address furnished by the Plaintiff.
                                               JESSICA A. BAILEY
                                               CLERK OF THE PORTER CIRCUIT AND SUPERIOR COURTS
Dated:                       2019.             By;
                                                                  Deputy Clerk

                              RETURN ON SERVICE OF SUMMONS BY MAIL

1 hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT mailed to Defendant                                  was accepted by the Defendant on the       day
of                            ^2019.

         1 hereby certify that the attached return receipt was received by me showing that the SUMMONS and a
copy of the COMPLAINT was returned not accepted on the_____ day of                             ,2019.
                                               JESSICA A. BAILEY
                                               CLERK OF THE PORTER CIRCUIT AND SUPERIOR COURTS
Dated;                      , 2019.            By:
                                                                  Deputy Clerk
                              RETURN ON SERVICE OF SUMMONS BY SHERIFF

     1 hereby certify that 1 have served the within SUMMONS:
     1.       By delivering on                           , 2019, a copy of this SUMMONS, a copy of the
COMPLAINT and all other materials filed the same date to each of the within named person(s).

        2.        By leaving on                            , 2019, for each of the within named person(s)
                                                      a copy of the SUMMONS, a copy of the COMPLAINT and all
other materials filed the same date at the respective dwelling house or usual place of abode of
                                          in                            , Indiana, with a person of suitable age and
discretion residing within, whose usual duties or activities include prompt communication of such information to the
person served, or by otherwise leaving such process thereat, and by mailing a copy of the SUMMONS without the
COMPLAINT to the said named person(s) at the address listed herein.

        3.       This SUMMONS came to hand this date,___________                  ,2019. The within named
                 ____________ was not found in my bailiwick this date.
2019.
                                                     ALL DONE IN PORTER COUNTY, INDIANA.
                                                     DAVID REYNOLDS
                                                     SHERIFF OF PORTER COUNTY, INDIANA

                                            By:

                                        SERVICE ACKNOWLEDGED
         A copy of the within SUMMONS, a copy of the COMPLAINT and all materials filed the same dated
attached thereto were received by me at                               in                          , Indiana,
on this date,_____________________ , 2019.


                                            Signature of Defendant



                                                         2
USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 7 of 11


STATE OF INDIANA                      )        IN THE PORTER CIRCUIT / SUPERIOR COURT
                                      ) SS:
COUNTY OF PORTER                      )        SITTING AT                          INDIANA


MILORAD TRIFUNOVIC,                                  )
     Plaintiff,                                      )
                                                     )
vs.                                                  )       CAUSE NO.:
                                                     )
ARCELORMITTAL BURNS HARBOR LLC,                      )       TRIAL BY JURY DEMANDED
     Defendant.                                      )
                                                     )
                                                     )



                                          COMPLAINT

       Conies now the Plaintiff, Milorad Trifunovic, by Counsel, AUSTGEN KUIPER

JASAITIS P.C., by Attorneys Michael J. Jasaitis and Ryan A. Deutmeyer, and for their

Complaint against Defendant, ArcelorMittal Burns Harbor LLC, states and alleges as follows:

                                              COUNT 1

       1.      That Plaintiff, Milorad Trifunovic, is an individual residing in Lake County,

Indiana, and at all relevant times, has been a resident of Lake County, Indiana.

       2.      That at all times relevant and to the best of Plaintiffs knowledge and belief, the

Defendant, ArcelorMittal Burns Harbor LLC (hereinafter “Arcelor”), is and was a foreign

limited liability company that controlled, owned, operated, managed, inspected, repaired, and/or

maintained the premises at its steel plant located in Bums Harbor, Porter County, Indiana,

located generally on or around 250 US-12, Bums Harbor, IN 46304 (hereinafter “Premises”).

       3.      That at all times relevant and to the best of Plaintiffs knowledge and belief, the

Defendant, Arcelor, and by and through its employees, agents and representatives, had the

responsibility and duty for, among other things: Premises inspections, management, repair, and

maintenance, safety on the Premises, the safety and protection of others, including invitees, on
USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 8 of 11


the Premises; providing a safe work place; enforcement of safety and safe work practices; and

warning and remediation of any dangerous conditions on the Premises.

       4.      That at all times hereinafter mentioned, the events giving rise to the injuries and

damages caused by the Defendant Arcelor and suffered by the Plaintiff occurred at or around the

Premises, located in Porter County, Indiana.

       5.      That on or about April 10, 2017, the Plaintiff, Mitorad Trifunovic, was

performing work at the Premises as a contractor and/or an invitee of the Defendant Arcelor.

       6.      That on or about April 10, 2017 (and before), the Defendant Arcelor owed

Plaintiff Milorad Trifunovic and others on the Premises a duty to exercise reasonable care in

providing for safety on the Premises, including, but not limited to, the safety and protection of

individuals, contractors and/or invitees on the Premises.

       7.      That on or about April 10, 2017 (and before), the Defendant Arcelor owed

Plaintiff Milorad Trifunovic and others on the Premises a duty to use reasonable care related to

the supervision, operation, possession, management, maintenance, inspection, ownership, control

and/or repair of the Premises.

       8.      That on or about April 10, 2017 (and before), the Defendant Arcelor owed

Plaintiff Milorad Trifunovic and others on the Premises a duty to exercise reasonable care in

warning of any hazardous or dangerous conditions on the Premises, creating safe work practices,

enforcing safe work practices, remediating any dangerous or hazardous conditions existing on

the Premises, and complying with OSHA and State, Federal and industry safety standards.

       9.      That on or about April 10, 2017 (and before), the Defendant Arcelor owed

Plaintiff Milorad Trifunovic and others on the Premises a duty to exercise reasonable care in

performing appropriate and adequate inspections of the Premises, in providing for the safety of




                                                 2
USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 9 of 11


workers, in providing a safe work place, and in implementing safe and proper procedures,

including those for loading.

       10.       That on or about April 10, 2017 (and before), the Defendant Arcelor owed

Plaintiff Milorad Trifunovic and others on the Premises a duty to implement policies,

procedures and training to ensure the safety of Plaintiff Milorad Trifunovic and others upon the

Premises, and to properly train and supervise its employees and agents.

       11.       That on or about April 10, 2017 (and before), the Defendant Arcelor owed

Plaintiff Milorad Trifunovic and others on the Premises a duty to otherwise exercise the same

care that a reasonably prudent person would use under substantially similar or the same

circumstances.

       12.       That on or about April 10, 2017 the Defendant Arcelor breached its duties and

was negligent and/or grossly negligent and/or willful and wanton, and acted and/or failed to act

in a reasonable manner, which proximately caused severe and permanent injuries to Plaintiff

Milorad Trifunovic.

        13.      That on or about April 10, 2017, due to the negligence and/or gross negligence

and/or willful and wonton acts or omissions of the Defendant, Arcelor, the Plaintiff Milorad

Trifunovic was caused to be thrown into the air and sustain a violent and hard fall, and as a

result, Plaintiff Milorad Trifunovic suffered severe and permanent injuries.

        14.      That additionally, pursuant to the doctrine of res ipsa loquitor, the Defendant,

Arcelor, and by its representatives, employees, and agents, was the direct and proximate cause

of damages to the Plaintiff Milorad Trifunovic.

        15.      That due to the negligence and/or gross negligence and/or willful and wonton acts

or omissions of the Defendant, Arcelor, the Plaintiff Milorad Trifunovic suffered permanent

and severe personal injuries and pain and suffering, has incurred hospital, diagnostic, therapeutic,

                                                 3
USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 10 of 11


 pharmaceutical, and other medical expenses to date and may continue to incur additional

 hospital, diagnostic, therapeutic, pharmaceutical, and other medical expenses in the foreseeable

 future, suffered and will continue to suffer physical pain, mental and emotional suffering, terror,

 fright, humiliation, and loss of enjoyment of life, has lost earnings from his employment and

 sustained an impairment of his ability to earn wages in the future, and has sustained other

 permanent injuries and damages of a personal and pecuniary nature.

         WHEREFORE, the Plaintiff, Milorad Trifunovic, by Counsel, Michael J. Jasaitis and

 Ryan A. Deutmeyer, respectfully demands judgment against the Defendant ArcelorMittal

 Burns Harbor LLC, for compensatory, punitive and other damages to be proven at trial, costs

 of this action, and for all other just and proper relief in the premises.



                                                         Respectfully submitted.

                                                         /s/Michael J. Jasaitis
                                                         Michael J. Jasaitis, #22408-64

                                                         /s /Ryan A. Deutmeyer
                                                         Ryan A. Deutmeyer, #31945-64
                                                         AUSTGEN KUIPER JASAITIS P.C.
                                                         130 North Main Street
                                                         Crown Point, IN 46307
                                                         Phone: (219) 663-5600
                                                         Fax: (219) 662-3519
                                                         Attorneys for Plaintiff




                                                    4
t-

     USDC IN/ND case 2:19-cv-00160-JTM-APR document 1-1 filed 05/03/19 page 11 of 11


                                            JURY DEMAND

            Plaintiffs, by Counsel, demand trial by jury on their Complaint.

                                                         /s/Michael J. Jasaitis
                                                         Michael J. Jasaitis, #22408-64

                                                         /s/Rvan A. Deutmever
                                                         Ryan A. Deutmeyer, #31945-64
                                                         AUSTGEN KUIPER JASAITIS P.C.
                                                         130 North Main Street
                                                         Crown Point, IN 46307
                                                         Phone: (219) 663-5600
                                                         Fax:(219)662-3519
                                                         Attorneys for Plaintiff




                                                    5
